—Judgment unanimously affirmed. Memorandum: The sentence imposed is not unduly harsh or severe (see, CPL 470.15 [6] [b]). We reject the *1067contention, raised in defendant’s pro se supplemental brief, that the sentencing court lacked authority to order restitution in the amount of $5,000. Both defendant and his counsel expressly agreed to that amount. Thus, the court did not err in directing defendant to pay restitution in that amount to the Rochester Police Department even though that Department failed to file an affidavit required by Penal Law § 60.27 (9) (see, People v Perez, 203 AD2d 665, 667, lv denied 83 NY2d 970). Further, the court was not required to conduct a hearing on the amount of restitution (see, People v Lugo, 191 AD2d 648). (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J.—Criminal Sale Controlled Substance, 2nd Degree.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.